





EXHIBIT 10.1




THIS CREDIT AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE FEDERAL
ARBITRATION ACT AND/OR §15-48-10 OF THE SOUTH CAROLINA CODE OF LAWS (1976), AS
AMENDED.




AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") is entered into as
of August 18, 2016, by and between Vicon Industries, Inc., a New York
corporation ("Borrower"), and NIL Funding Corporation, a Delaware corporation
("Lender").


RECITALS


Borrower and Lender executed that certain Credit Agreement, dated as of March 4,
2016 (the "Original Credit Agreement").


Borrower and Lender desire to amend and restate the Original Credit Agreement in
its entirety.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Original Credit Agreement is hereby amended and
restated in its entirety with the following:


ARTICLE I
CREDIT TERMS


SECTION 1.1.    FACILITY A LINE OF CREDIT.


(a)    Line of Credit A. Subject to the terms and conditions of this Agreement,
Lender hereby agrees to make advances to Borrower from time to time, but in no
event after October 2, 2018, not to exceed at any time the aggregate principal
amount of Four Million and No/100 Dollars ($4,000,000.00) ("Facility A Line of
Credit"), the proceeds of which shall be used for working capital purposes.
Borrower's obligation to repay advances under the Facility A Line of Credit
shall be evidenced by an amended and restated promissory note of even date
herewith ("Facility A Line of Credit Note"), all terms of which are incorporated
herein by this reference.
    
(b)    Limitation on Facility A Borrowings. Outstanding borrowings under the
Facility A Line of Credit, to a maximum of the principal amount set forth above,
shall not at any time exceed an aggregate of Eighty Five and No/100 percent
(85.0%) of Borrower's eligible accounts receivable that are less than sixty (60)
days old, plus Sixty and No/100 percent (60.0%) of Borrower's eligible accounts
receivable that are between sixty (60) and ninety (90) days old, plus Fifty and
No/100 percent (50.0%) of any of Borrower’s eligible accounts receivable which
represent an obligation of any state or municipal government or of the United
States government or any political subdivision thereof that are less than ninety
(90) days old, plus Fifty and No/100 percent (50.0%) of any of Borrower’s
eligible accounts receivable which represent an obligation of an account debtor
located in a foreign country that are less than ninety (90) days old. All of the
foregoing shall be determined by Lender upon receipt and review of all
collateral reports required hereunder and such other documents and collateral
information as Lender may from time to time reasonably require. Borrower
acknowledges that said borrowing base was established by Lender with the
understanding that, among other items, the aggregate of all returns, rebates,
discounts, credits and allowances for the immediately preceding three (3) months
at all times shall be less than five percent (5%) of Borrower's gross sales for
said period. If such dilution of Borrower's accounts for the immediately
preceding three (3) months at any time exceeds five percent (5%) of Borrower's
gross sales for said period, or if there at any time exists any other matters,
events, conditions or contingencies which Lender reasonably believes may affect
payment of any portion of Borrower's accounts, Lender, in its sole discretion,
may reduce the foregoing advance rate against eligible accounts receivable to a
percentage





--------------------------------------------------------------------------------





appropriate to reflect such additional dilution and/or establish additional
reserves against Borrower's eligible accounts receivable.


As used herein, "eligible accounts receivable" shall consist solely of trade
accounts created in the ordinary course of Borrower's business, upon which
Borrower's right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Lender has a perfected
security interest of first priority, and shall not include:


(i)    any account that has been outstanding more than 90 days from the date of
the invoice;


(ii)    that portion of any account for which there exists any right of setoff,
defense or discount (except regular discounts allowed in the ordinary course of
business to promote prompt payment) or for which any defense or counterclaim has
been asserted;


(iii)    [Intentionally Left Blank];


(iv)    [Intentionally Left Blank];


(v)    any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of Borrower;


(vi)    that portion of any account, which represents interim or progress
billings or retention rights on the part of the account debtor;


(vii)    any account which represents an obligation of any account debtor when
twenty percent (20%) or more of Borrower's accounts from such account debtor are
not eligible pursuant to (i) above;


(viii)    that portion of any account from an account debtor which represents
the amount by which Borrower's total accounts from said account debtor exceeds
twenty-five percent (25%) of Borrower's total accounts;


(ix)    any account deemed ineligible by Lender when Lender, in its sole
discretion, deems the creditworthiness or financial condition of the account
debtor, or the industry in which the account debtor is engaged, to be
unsatisfactory.


(c)    Borrowing and Repayment. Borrower may from time to time during the term
of the Facility A Line of Credit borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions contained herein or in the Facility A Line of Credit Note;
provided however, that the total outstanding borrowings under the Facility A
Line of Credit shall not at any time exceed the maximum principal amount
available thereunder, as set forth above.


(c)    Original Credit Agreement. Borrower and Lender acknowledge and agree that
outstanding advances made prior to the date hereof under the Original Credit
Agreement shall constitute advances under the Facility A Line of Credit and
shall be evidenced by the Facility A Line of Credit Note.


SECTION 1.2.    FACILITY A INTEREST/FEES.


(a)    Interest. The outstanding principal balance of the Facility A Line of
Credit shall bear interest at the rate of Six and 95/100 percent (6.95%) per
annum.


(b)    Commitment Fee. Borrower shall pay to Lender a non-refundable commitment
fee for the Facility A Line of Credit equal to Forty Thousand and No/100 Dollars
($40,000.00), which fee shall be due and payable in full on the date hereof.







--------------------------------------------------------------------------------





(c)    Unused Commitment Fee. Borrower shall pay to Lender a fee equal to Zero
and 50/100 percent (0.5%) per annum (computed on the basis of a 360-day year,
actual days elapsed) on the daily unused amount of the Facility A Line of
Credit, which fee shall be calculated on a monthly basis by Lender and shall be
due and payable by Borrower in arrears on the 1st day of each month, commencing
on September 1, 2016.


SECTION 1.3.    FACILITY B LINE OF CREDIT. Subject to the terms and conditions
of this Agreement, Lender hereby agrees to make advances to Borrower from time
to time, but in no event after October 2, 2018, not to exceed at any time the
aggregate principal amount of Two Million and No/100 Dollars ($2,000,000.00)
("Facility B Line of Credit"), the proceeds of which shall be used for working
capital purposes. Borrower's obligation to repay advances under the Facility B
Line of Credit shall be evidenced by a promissory note of even date herewith
("Facility B Line of Credit Note"), all terms of which are incorporated herein
by this reference.


SECTION 1.4.    FACILITY B INTEREST/FEES.


(a)    Interest. The outstanding principal balance of the Facility B Line of
Credit shall bear interest at the rate of Eight and 25/100 percent (8.25%) per
annum.


(b)    Commitment Fee. Borrower shall pay to Lender a non-refundable commitment
fee for the Facility B Line of Credit equal to Twenty Thousand and No/100
Dollars ($20,000.00), which fee shall be due and payable in full on the date
hereof.


(c)    Unused Commitment Fee. Borrower shall pay to Lender a fee equal to Zero
and 50/100 percent (0.5%) per annum (computed on the basis of a 360-day year,
actual days elapsed) on the daily unused amount of the Facility B Line of
Credit, which fee shall be calculated on a monthly basis by Lender and shall be
due and payable by Borrower in arrears on the 1st day of each month, commencing
on September 1, 2016.


SECTION 1.5.    COLLATERAL.    As security for all indebtedness and other
obligations of Borrower to Lender, Borrower hereby grants to Lender security
interests of first priority in all Borrower's personal property.


All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, and other documents as Lender shall
reasonably require, all in form and substance satisfactory to Lender. Borrower
shall pay to Lender immediately upon demand the full amount of all charges,
costs and expenses (to include fees paid to third parties), expended or incurred
by Lender in connection with any of the foregoing security, including without
limitation, filing and recording fees and costs of appraisals, audits and title
insurance.


SECTION 1.6    GUARANTIES. The payment and performance of all indebtedness and
other obligations of Borrower to Lender arising under the Facility A Line of
Credit, the Facility B Line of Credit, and this Agreement shall be guaranteed
jointly and severally by IQin Vision, Inc. ("IQin") and any other subsidiary of
Borrower that is organized or incorporated in a jurisdiction in the United
States of America.




ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Lender, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Lender subject to
this Agreement.


SECTION 2.1.    LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of New York, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required except where the failure to so qualify or to be so licensed would not
have a material adverse effect on Borrower.







--------------------------------------------------------------------------------





SECTION 2.2.    AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, guaranty, instrument and other document required hereby or at
any time hereafter delivered to Lender in connection herewith (collectively, the
"Loan Documents") have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower or the party which executes
the same, enforceable in accordance with their respective terms.


SECTION 2.3.    NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound, except for any such violation, breach or default
which would not have a material adverse effect on Borrower.


SECTION 2.4.    LITIGATION. There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Lender in
writing prior to the date hereof.


SECTION 2.5.    CORRECTNESS OF FINANCIAL STATEMENT. The annual financial
statements of Borrower for the year ended September 30, 2015, and all interim
financial statements delivered to Lender since said date, true copies of which
have been delivered or made available by Borrower to Lender prior to the date
hereof, (a) are complete and correct and present fairly the financial condition
of Borrower, (b) disclose all liabilities of Borrower that are required to be
reflected or reserved against under generally accepted accounting principles,
whether liquidated or unliquidated, fixed or contingent, and (c) have been
prepared in accordance with generally accepted accounting principles
consistently applied. Since the dates of such financial statements there has
been no material adverse change in the financial condition of Borrower, nor has
Borrower mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except in favor of Lender or as
otherwise permitted by Lender in writing.


SECTION 2.6.    INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.


SECTION 2.7.    NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.


SECTION 2.8.    PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all material permits, consents, approvals, franchises and licenses
required and rights to all trademarks, trade names, patents, and fictitious
names, if any, necessary to enable it to conduct the business in which it is now
engaged in compliance with applicable law.


SECTION 2.9.    ERISA. Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time ("ERISA"); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a "Plan"); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.


SECTION 2.10.    OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.


SECTION 2.11.    ENVIRONMENTAL MATTERS. Borrower is in compliance in all
material respects with all applicable federal or state environmental, hazardous
waste, health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower's operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund





--------------------------------------------------------------------------------





Amendments and Reauthorization Act of 1986, the Federal Resource Conservation
and Recovery Act of 1976, and the Federal Toxic Substances Control Act, as any
of the same may be amended, modified or supplemented from time to time. None of
the operations of Borrower is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment. Borrower has no material contingent liability in connection
with any release of any toxic or hazardous waste or substance into the
environment.


ARTICLE III
CONDITIONS


SECTION 3.1.    CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Lender to extend any credit contemplated by this Agreement is subject to the
fulfillment to Lender's satisfaction of all of the following conditions:


(a)    Approval of Lender Counsel. All legal matters incidental to the extension
of credit by Lender shall be satisfactory to Lender's counsel.


(b)    Documentation. Lender shall have received, in form and substance
satisfactory to Lender, each of the following, duly executed:


(i)    This Agreement and each promissory note or other instrument or document
required hereby.
(ii)    The Amendment to Security Agreement;
(iii)    A Guaranty Agreement executed by IQin;
(iv)    (A) a certificate of the Secretary of Borrower certifying the current
Articles of Incorporation and Bylaws of Borrower; (B) a true and complete copy
of resolutions adopted by the Board of Directors of Borrower; and (C) a
certificate executed by the Secretary of Borrower certifying as to the
incumbency and genuineness of the signature of each officer of the Borrower;
(v)    (A) a certificate of the Secretary of IQin certifying the current
Articles of Incorporation and Bylaws of IQin; (B) a true and complete copy of
resolutions adopted by the Board of Directors of IQin; and (C) a certificate
executed by the Secretary of IQin, certifying as to the incumbency and
genuineness of the signature of each officer of IQin;
(vi)    The Lender shall have received certificates as of a recent date of the
Borrower's good standing under the laws of each state where the Borrower is
incorporated and authorized to transact business;
(vii)    The Lender shall have received certificates as of a recent date of
IQin’s good standing under the laws of each state where IQin is incorporated and
authorized to transact business;
(viii)    An opinion of counsel to Borrower and IQin, in form and content
reasonably satisfactory to Lender and its counsel; and
(ix)    Such other documents as Lender may reasonably require.


(c)    Financial Condition. There shall have been no material adverse change, as
determined by Lender, in the financial condition or business of Borrower or any
of its subsidiaries, nor any material decline, as determined by Lender, in the
market value of any collateral required hereunder or a substantial or material
portion of the assets of Borrower or any of its subsidiaries.


SECTION 3.2.    CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Lender
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Lender's satisfaction of each of the following
conditions:


(a)    Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true in all material respects on and
as of the date of the signing of this Agreement and on the date of each
extension of credit by Lender pursuant hereto, with the same effect as though
such representations and warranties had been made on and as of each such date,
and on each such date, no Event of Default as defined herein, and no





--------------------------------------------------------------------------------





condition, event or act which with the giving of notice or the passage of time
or both would constitute such an Event of Default, shall have occurred and be
continuing or shall exist.


(b)    Documentation. Lender shall have received all additional documents which
may be required in connection with such extension of credit.
       
ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Lender remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Lender under any of the Loan
Documents remain outstanding, and until payment in full of all obligations of
Borrower subject hereto, Borrower shall, unless Lender otherwise consents in
writing:


SECTION 4.1.    PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees
or other liabilities due under any of the Loan Documents at the times and place
and in the manner specified therein, and immediately upon demand by Lender, the
amount by which the outstanding principal balance of any credit subject hereto
at any time exceeds any limitation on borrowings applicable thereto.


SECTION 4.2.    ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Lender, at any reasonable time, to inspect,
audit and examine such books and records, to make copies of the same, and to
inspect the properties of Borrower.


SECTION 4.3.    FINANCIAL STATEMENTS. Provide to Lender all of the following, in
form and detail satisfactory to Lender:


(a)    not later than thirty (30) days after and as of the end of each fiscal
quarter of Borrower, a financial statement of Borrower, prepared by Borrower, to
include balance sheet, income statement and statement of cash flows and sources;


(b)    not later than ten (10) days after and as of the end of each month, a
borrowing base certificate, in the form attached hereto as Exhibit A, an aged
listing of accounts receivable and accounts payable, and a reconciliation of
accounts, and immediately upon each request from Lender, a list of the names and
addresses of all Borrower's account debtors; and


(c)    not later than thirty (30) days after and as of the end of each fiscal
quarter of Borrower, a compliance certificate, signed by an officer of Borrower,
certifying and evidencing compliance with the financial covenant contained in
Section 4.9 below.


SECTION 4.4.    COMPLIANCE. Preserve and maintain all material licenses,
permits, governmental approvals, rights, privileges and franchises necessary for
the conduct of its business; and comply in all material respects with the
provisions of all documents pursuant to which Borrower is organized and/or which
govern Borrower's continued existence and with the requirements of all laws,
rules, regulations and orders of any governmental authority applicable to
Borrower and/or its business.


SECTION 4.5.    INSURANCE. Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, flood, and, if required, seismic property
damage and workers' compensation, with all such insurance carried with companies
and in amounts satisfactory to Lender, and deliver to Lender from time to time
at Lender's request schedules setting forth all insurance then in effect,
together with a lender’s loss payee endorsement for all such insurance naming
Lender as a lender loss payee.







--------------------------------------------------------------------------------





SECTION 4.6.    FACILITIES. Keep all properties useful or necessary to
Borrower's business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.


SECTION 4.7.    TAXES AND OTHER LIABILITIES. Pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except (a) such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Lender's satisfaction, for eventual payment thereof in
the event Borrower is obligated to make such payment.


SECTION 4.8.    LITIGATION. Promptly give notice in writing to Lender of any
litigation pending or threatened against Borrower with a claim in excess of Ten
Thousand and No/100 Dollars ($10,000.00).


SECTION 4.9.    MINIMUM TANGIBLE NET WORTH. Borrower shall maintain on a
consolidated basis a Minimum Tangible Net Worth equal to at least Five Million
and No/100 Dollars ($5,000,000.00). “Minimum Tangible Net Worth” means the value
of total assets (on the basis of the lower of cost or market) (including
leaseholds and leasehold improvements and reserves against assets but excluding
goodwill, patents, trademarks, trade names, organization expense, unamortized
debt discount and expense, capitalized or deferred research and development
costs, deferred marketing expenses, and other like intangibles, and monies due
from affiliates, officers, directors, employees, shareholders, members or
managers) less total liabilities, including but not limited to accrued and
deferred income taxes, but excluding the non-current portion of Subordinated
Liabilities. “Subordinated Liabilities” means liabilities subordinated to the
Borrower’s obligations to the Lender in a manner acceptable to the Lender in its
sole discretion.


SECTION 4.10.    NOTICE TO LENDER. Promptly (but in no event more than five (5)
days after the occurrence of each such event or matter) give written notice to
Lender in reasonable detail of: (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default; (b) any change in the name or
the organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower's property in
excess of an aggregate of Thirty Five Thousand and No/100 Dollars ($35,000.00).
    
ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Lender remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Lender under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, neither Borrower nor any of Borrower’s subsidiaries,
will without Lender's prior written consent, which may be withheld in Lender’s
sole and absolute discretion:


SECTION 5.1.    USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.


SECTION 5.2.    CAPITAL EXPENDITURES. Make any additional investment in fixed
assets in any calendar year in excess of an aggregate of Four Hundred Thousand
and No/100 Dollars ($400,000.00).


SECTION 5.3.    LEASE EXPENDITURES. Incur operating lease expense in any
calendar year in excess of an aggregate of Eight Hundred Thousand and No/100
Dollars ($800,000.00)


SECTION 5.4.    OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Lender, (b) any
other liabilities of





--------------------------------------------------------------------------------





Borrower existing as of, and disclosed to Lender prior to, the date hereof, and
(c) unsecured indebtedness of Borrower subordinated to Borrower’s indebtedness
to Lender on terms acceptable to Lender in its sole and absolute discretion.


SECTION 5.5.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; make any substantial change in the nature of
business as conducted as of the date hereof; acquire all or substantially all of
the assets of any other entity; nor sell, lease, transfer or otherwise dispose
of all or a substantial or material portion of assets except in the ordinary
course of its business; provided however, that any subsidiary of Borrower may
merge into, or transfer its assets to, Borrower or any other subsidiary of
Borrower.


SECTION 5.6.    GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets as security for, any
liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Lender.


SECTION 5.7.    LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity other than to any direct or indirect
subsidiary of Borrower.


SECTION 5.8.    PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of assets now owned or
hereafter acquired, except any of the foregoing in favor of Lender or which is
existing as of, and disclosed to Lender in writing prior to, the date hereof.


SECTION 5.9    SUBSIDIARY DIVESTITURE. Sell, pledge, encumber, or otherwise
assign any shares of stock or other interest in any subsidiary.


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1.    The occurrence of any of the following shall constitute an
"Event of Default" under this Agreement:


(a)    Borrower shall fail to pay within three (3) business days when due any
principal, interest, fees or other amounts payable under any of the Loan
Documents.


(b)    Any financial statement or certificate furnished to Lender in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.


(c)    Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 6.1) which is not cured within ten (10) business days following notice
from Lender of such default, except for any default in the performance of or
compliance with any obligation contained in Section 1.1(b) hereof, which must be
cured immediately.


(d)    Any default in the payment or performance of any obligation in excess of
$100,000, or any defined event of default, under the terms of any contract,
instrument or document (other than any of the Loan Documents) pursuant to which
Borrower has incurred any debt or other liability in excess of $100,000 to any
person or entity, including Lender.


(e)    Borrower shall become insolvent, or shall suffer or consent to or apply
for the appointment of a receiver, trustee, custodian or liquidator of itself or
any of its property, or shall generally fail to pay its debts as they become
due, or shall make a general assignment for the benefit of creditors; Borrower
shall file a voluntary petition in bankruptcy, or seeking reorganization, in
order to effect a plan or other arrangement with creditors or any other relief
under the Bankruptcy Reform Act, Title 11 of the United States Code, as amended
or recodified from time to time ("Bankruptcy Code"), or under any state or
federal law granting relief to debtors, whether now or hereafter in effect; or
Borrower





--------------------------------------------------------------------------------





shall file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.


(f)    The filing of a notice of judgment lien in excess of $100,000 against
Borrower; or the recording of any abstract of judgment in excess of $100,000
against Borrower in any county in which Borrower has an interest in real
property; or the service of a notice of levy and/or of a writ of attachment or
execution, or other like process, against the assets of Borrower; or the entry
of a judgment against Borrower in excess of $100,000; or any involuntary
petition or proceeding pursuant to the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors is filed or commenced against Borrower, in each case, which is not
lifted or discharged within 60 days of filing.


(g)    The dissolution or liquidation of Borrower or any of its subsidiaries, or
any of its directors, stockholders or members, shall take action seeking to
effect the dissolution or liquidation of Borrower.


SECTION 6.2.    REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Lender's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Lender to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Lender shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Lender may be exercised at any time by Lender and from time to
time after the occurrence of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.    NO WAIVER. No delay, failure or discontinuance of Lender in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Lender of any breach of or default under any of the Loan Documents must
be in writing and shall be effective only to the extent set forth in such
writing.


SECTION 7.2.    NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


BORROWER:        
Vicon Industries, Inc.
135 Fell Court
Hauppauge, New York 11788
Attention: John M. Badke
jbadke@vicon-security.com







--------------------------------------------------------------------------------





LENDER:        
NIL Funding Corporation
4838 Jenkins Avenue
North Charleston, South Carolina 29405
Attention: Michael Bender, Esq.
(843) 202-4325
benderm@intertechsc.com


or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


SECTION 7.3.    COSTS, EXPENSES AND ATTORNEYS' FEES. Borrower shall pay to
Lender immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys' fees (to include
outside and in-house counsel fees), expended or incurred by Lender in connection
with (a) the negotiation and preparation of this Agreement and the other Loan
Documents, Lender's continued administration hereof and thereof, and the
preparation of any amendments and waivers hereto and thereto, (b) the
enforcement of Lender's rights and/or the collection of any amounts which become
due to Lender under any of the Loan Documents, and (c) the prosecution or
defense of any action in any way related to any of the Loan Documents, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Lender or any other person) relating to Borrower or
any other person or entity.


SECTION 7.4.    SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Lender's prior written consent. Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Lender's rights and benefits under each of the Loan Documents. In
connection therewith, Lender may disclose all documents and information which
Lender now has or may hereafter acquire relating to any credit subject hereto,
Borrower or its business, any guarantor hereunder or the business of such
guarantor, if any, or any collateral required hereunder.


SECTION 7.5.    ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Lender with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.


SECTION 7.6.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.


SECTION 7.7.    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 7.8.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


SECTION 7.9.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.





--------------------------------------------------------------------------------







SECTION 7.10.    GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of South Carolina.


SECTION 7.11.    ARBITRATION.


(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.


(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in South Carolina selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a lender of the protections afforded
to it under 12 U.S.C. §91 or any similar applicable state law.


(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before, during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of South Carolina or a neutral retired judge of
the state or federal judiciary of South Carolina, in either case with a minimum
of ten years experience in the substantive law applicable to the subject matter
of the dispute to be arbitrated. The arbitrator will determine whether or not an
issue is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of South Carolina and may grant
any remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the South Carolina Rules of Civil Procedure or other
applicable law. Judgment upon the award rendered by the arbitrator may be
entered in any





--------------------------------------------------------------------------------





court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.


(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g)    Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.


(h)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(i)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.


SECTION 7.12        WAIVER OF JURY TRIAL.    WITHOUT INTENDING IN ANY WAY TO
LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY DISPUTE AS SET FORTH HEREIN, TO
THE EXTENT ANY DISPUTE IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE
ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT
REQUIRED TO BE ARBITRATED, BORROWER AND LENDER WAIVE TRIAL BY JURY IN RESPECT OF
ANY SUCH DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND LENDER, AND BORROWER AND LENDER
HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY
ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES ENTERING INTO THE LOAN DOCUMENTS. BORROWER AND LENDER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL. BORROWER FURTHER REPRESENTS AND WARRANTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING
OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, with the intention that it constitute an instrument under seal, as of
the day and year first written above.


Vicon Industries, Inc.


By: /s/ John M. Badke     
Name: John M. Badke
Its:CFO


NIL Funding Corporation


By: /s/ Michael Bender        
Name: Michael Bender
Its: Secretary





--------------------------------------------------------------------------------





Exhibit A


Borrowing Base Certificate
 
 
 
 
 
 
 
 
 
 
 
Lender
 
NIL Funding Corporation
 
 
 
 
Borrower:
Vicon Industries, Inc.
 
 
 
 
Credit Agreement Date
 
 
 
 
Facility A Line of Credit
$4,000,000
 
 
 
 
 
 
 
 
 
 
 
 
For the Month ending
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dilution
 
 
 
 
 
Gross Sales (preceding 3 months)
 
 
1
 
 
 
 
 
 
 
 
 
Sales reductions (preceding 3 months)
 
 
 
 
 
 
Returns
a
 
 
 
 
 
Rebates
b
 
 
 
 
 
Discounts
c
 
 
 
 
 
Credits
d
 
 
 
 
 
Allowances
e
 
 
 
 
 
 
 
 
2
0
 
 
 
 
 
 
 
 
Dilution as a % of sales. Should not exceed 5%
 
 
3
 
 
 
 
 
 
 
 
 
Accounts Receivable
 
 
 
 
 
Gross Accounts Receivable:
 
 
4
 
 
 
(net of distribution channel contractual rebates)
 
 
 
 
 
 
 
 
 
 
 
 
Ineligibles, as defined in Section 1.1 (b)
 
 
 
 
 
i.
Accounts over 90 days
a
 
 
 
 
ii.
Setoff, defense or discounts
b
 
 
 
 
iii.
U.S. Government accounts (50% ineligible)
c
 
 
 
 
iv.
Foreign Accounts Receivable (50% ineligible)
d
 
 
 
 
v.
Related affiliate/Employee
e
 
 
 
 
vi.
Interim or progress billings
f
 
 
 
 
vii.
Cross aging 90 days over 20%
g
 
 
 
 
viii.
Excess 25% concentration
h
 
 
 
 
ix.
Deemed ineligible by lender
i
 
 
 
 
 
 
 
 
 
 
 
 
Total ineligibles
 
 
5
0
 
 
 
 
 
 
 
 
Total Eligible Accounts Receivable, as defined in Section 1.1 (b)
 
6
0
 
 
 
 
 
 
 
 
Funds available
 
 
 
 
 
Eligible Accounts Receivable less than 60 days old
a
 
 
 
 
 
 
 
85%
7
0
 
 
 
 
 
 
 
 
Eligible Accounts Receivable between 60 and 90 days old
b
 
 
 
 
 
 
 
60%
8
0
 
 
 
 
 
 
 
 
US Government Receivables less than 90 days (50% eligible)
 
 
 
 
 
 
 
c
50%
9
0
 
 
 
 
 
 
 
 
Receivables from foreign accounts less than 90 days (50% eligible)
 
 
 
 
 
 
d
50%
10
0
 
 
 
 
 
 
 
 
Total Eligible for borrowing
 
 
11
0






--------------------------------------------------------------------------------





 
Maximum borrowing (not to exceed $4,000,000)
 
 
12
0
 
 
 
 
 
 
 
 
Facility A Line of credit outstanding
 
 
13
 
 
Borrowing availability (Facility A Line of Credit)
 
 
14
0
 
 
 
 
 
 
 
 
Additional borrowing Requested (not to exceed line 14)
 
 
15
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tangible Net Worth as of month end date (minimum $5,000,000)
16
 
 
Covenant met?
 
 
 
 
 
 
 
 
 
 
 
 
For purposes of securitizing credit from NIL Funding Corporation, we hereby
certify that the above schedules are complete and correct.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
Date
 
 
 
 
 
 
 
 
 






























